Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
In view of the decision in Alice Corp., the U.S. Patent and Trademark Office has issued guidelines to perform the two-step process for determining the subject matter eligibility analysis for patent claims.  (See 2014 Interim Guidance on Patent Subject Matter Eligibility, December 2014.) 
  	The first step involves determining whether the claim is directed to a process, machine, manufacture or composition of matter.  In the instant application, claims 1-14 are directed to a method and a non-transitory machine readable storage medium, and therefore, the first step in the rationale is satisfied.
  	If the claims satisfy the first step, then the analysis proceeds to step two, itself a two part analysis, i.e., Step 2A and possibly Step 2B. Step 2A requires a determination as to whether at least one feature of the claim is directed to a law of nature, a natural phenomenon or an abstract idea (judicial exceptions). If at least one feature of the claim 
  	However, if at least one feature of the claim is directed to one of these judicial exceptions, than the analysis proceeds to Step 2B. Id. Step 2B requires determining whether the claim as a whole amounts to “significantly more” than the judicial exceptions discussed above. (emphasis supplied). Elements of the claim, both individually and as an ordered combination to assess whether the additional elements transform the nature of the claim into a patent-eligible application of the abstract ides.  This is the search for an “inventive concept” something sufficient to qualify as "significantly more" when recited in a claim with an abstract idea include, but are not limited to the following:
  	• Improvements to another technology or technical field;
  	• Improvements to the functioning of the computer itself; and
  	• Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
  	If the claim amounts to significantly more, then the claim is eligible subject matter under 35 U.S.C. § 101. If the claim does not amount to significantly more, than the claim is ineligible subject matter under 35 U.S.C. § 101. When analyzed in this manner, the instant claims are not eligible subject matter under 35 U.S.C. § 101. 
Stating that "information as such is an intangible," the Federal Circuit has "treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas." Electric Power Group, LLC v. Alstom S.A., p. 3, 2016 WL 4073318 (Aug. 1, 2016).  The Federal 
Applying the second part of the Alice Corp. analysis, in claim 1, 13 and 14, the method and non-transitory machine readable storage medium are “directed to" the abstract idea of imaging marine seismic data.  As instantly claimed in claims 1, 13 and 14, the idea of marine seismic data imaging is similar to, and not meaningfully different from, the basic concept of manipulating information using mathematical relationships that the courts have found to be abstract ideas. The claim elements (obtaining or developing a geology model, determining a stable CSI design, establishing a set of sampling rules, acquiring 3D seismic data traces, reconstructing and regularizing the traces, processing and imaging the data), individually and as an ordered combination, do not transform the nature of the claim into a patent-eligible application, but rather specify collecting and analyzing information, without changing the character of the information and according to a mathematical algorithm and/or mental steps, which as discussed supra, is within the abstract category.  
Applying the second part of the Alice Corp. analysis, in claim 2, the method is “directed to" the abstract idea of imaging marine seismic data.  As instantly claimed in claim 2, the idea of marine seismic data imaging is similar to, and not meaningfully different from the basic concept of acquiring and manipulating information using mathematical relationships that the courts have found to be abstract ideas. The claim elements (acquiring 3D seismic data, collecting data positioning data and continuing the acquiring of data), individually and as an ordered combination, do not transform the supra, is within the abstract category.  
Next, in the above independent claims 1 and 2, there are not enough elements or combination of elements to qualify as “significantly more” when recited with the abstract idea.  Processing seismic data and imaging the survey area are well understood, routine and conventional activity and therefore do not suffice as “significantly more” when recited with the abstract idea.
Per the dependent claims 3-14, these claims may have a narrower scope than the representative claims, but none of the claims contain an “inventive concept” that transforms the corresponding independent claim into a patent-eligible application of the otherwise ineligible abstract idea.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In claim 2, it is vague and indefinite what “sufficient coverage” entails.
	The dependency of claims 13 and 14 is indefinite since the “non-statutory machine-readable storage medium” does not further limit the method of claim 1.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,267,939. Although the claims at issue are not identical, they are not patentably distinct from each other because every step of the claims in the instant application reads upon equivalent steps in the ‘939 patent.

Drawings
8.	The drawings were received on July 2, 2019.  These drawings are acceptable.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl